Citation Nr: 0805078	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD) with secondary major 
depression, assigned a 30 percent rating beginning May 12, 
2000, and a 50 percent rating effective November 7, 2005.

2.  Entitlement to service connection for an eye condition.

3.  Entitlement to service connection for chronic Epstein-
Barr infection, to include chronic fatigue syndrome and joint 
and muscle pain.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

5.  Entitlement to service connection for a skin condition. 

6.  Entitlement to service connection for a low back 
disability.




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1988 to April 
1989 (the service department records identify this period as 
active duty for training (ACDUTRA) on some documents and 
active duty on others, so the Board will construe it as 
active duty) and from December 1990 to July 1991.  He also 
had ACDUTRA from February 1994 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2002, which granted service connection for PTSD with 
secondary major depression, and assigned a 30 percent rating, 
and denied service connection for the remaining issues listed 
on the title page.  In a December 2005 rating decision, the 
RO granted an increased rating of 50 percent for PTSD, 
effective November 7, 2005.  The two-tiered rating remains on 
appeal, as a grant of less than the maximum available rating 
does not terminate the appeal, unless the veteran expressly 
states he is satisfied with the assigned rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In August 2007, veteran 
withdrew a Board hearing request.

The veteran's representative requested, in December 2007, 
that the claim be remanded for consideration in conjunction 
with a TDIU appeal he said was being initiated at the RO.  
However, in view of the following decision, the TDIU rating 
is moot.  See 38 C.F.R. § 4.16(a) (2007) (total disability 
ratings for compensation may be assigned, where the schedule 
rating is less than total, and the individual is unemployable 
due to service-connected disabilities).  

The service connection claims for an Epstein-Barr infection, 
IBS, a skin condition and a low back disability are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Since the effective date of service connection, symptoms 
of PTSD with secondary major depression have more closely 
approximated total occupational and social impairment.

2.  The veteran does not have any eye abnormality except for 
a refractive error; there is no evidence of a superimposed 
disability.


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the 
criteria for an evaluation of 100 percent for PTSD with 
secondary major depression have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 
4.7, 4.125, 4.130, Diagnostic Code (DC) 9411 (2007).    

2.  Service connection for a refractive error, claimed as an 
eye condition, is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 4.9 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in August 2003, the RO advised the claimant 
of the information necessary to substantiate the service 
connection claim.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was also told to provide any relevant 
evidence or information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
a letter dated in March 2006, he was provided with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
these notices were not sent prior to the initial adjudication 
of the veteran's claim, the claim was subsequently 
readjudicated, as reflected by SSOCs dated in December 2005 
and April 2007, thus curing the timing defect.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Therefore, the Board finds that the duty to 
notify has been satisfied.  

With respect to the duty to assist, the service medical 
records have been obtained, as have identified post-service 
VA medical records.  The veteran submitted SSA records, as 
well as private treatment records, and he has not identified 
any potentially relevant evidence which has not been 
obtained.  VA examinations as to all of the service 
connection issues were provided.  See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Dalton v. 
Nicholson, 21 Vet.App. 23 (2007).  He withdrew a Board 
hearing request in August 2007. Thus, the Board also 
concludes that VA's duty to assist has been satisfied.

With respect to the claim for a higher rating for PTSD, in 
view of the favorable outcome of this issue on appeal, 
compliance with the VCAA need not be discussed, as any 
deficiencies have not prejudiced the outcome. 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Higher Rating for PTSD 

The veteran contends that he is totally disabled due to 
symptoms of PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  

According to the general rating formula, a mental disorder, 
such as PTSD, warrants a rating of 50 percent when it results 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411. 

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The evidence shows that that the veteran was hospitalized 
twice during 1999 for complaints of suicidal ideation, with 
diagnoses including PTSD.  The second hospitalization was for 
a month, from October to November 1999, in a VA facility, and 
he was seen afterward for follow-up outpatient treatment for 
a period of several months.  

In July 2001, a summary of the veteran's treatment from 
December 2000 to July 2001 was provided by his private 
psychologist.  She noted that the veteran was often agitated 
and anxious in the office.  He was very withdrawn and 
isolated, and spent hours sitting and staring out the window.  
He was irritable around people, and rarely associated with 
his family.  He had no interests or hobbies.  He could not 
work.  He was though to be too depressed and anxious to even 
attend a work place, or focus or concentrate if he could get 
there.  The diagnoses were depression, anxiety, and PTSD.  

On a psychological evaluation performed in August 2001, in 
connection with the veteran's claims for SSA disability 
benefits.  The extensive evaluation resulted in a conclusion 
that the veteran was multi-diagnostic and dysfunctional, with 
PTSD, with complications associated with panic disorder with 
a possible agoraphobic-like component, as well as major 
depressive disorder.  He had panic episodes when he left 
home, and cognitively, he had difficulties fully utilizing 
his intellectual resources as a result of preoccupation with 
his flashback-like memories and psychologically-based 
symptoms.  

The veteran was again treated at the VA in September 2001, 
stating that he had been seen privately for about the last 10 
months.  During this interval, he had attempted to move out 
of his parents' house, but returned after a few months due to 
a worsening of his condition.  On mental status examination, 
his mood was anxious and depressed with some affectual 
liability.  His language was somewhat tangential, and 
cognitive functioning was marked by distractibility and poor 
attention.  In October 2001, he was noted to have an anxious 
mood and constricted affect.  It was noted on one session 
that his "avoidance has become so profound that he appears 
to be bordering on agoraphobic."  

On a VA examination in January 2002, the veteran had poor eye 
contact, spoke in a very low and somewhat flat voice, and had 
mild thought blocking.  His affect was sad, and he was 
tearful when discussing Gulf War incidents.  He appeared to 
be of high average intelligence, but had some trouble 
following a chain of simple commands.  He had all the 
requisite symptoms for a diagnosis of PTSD, including sleep 
disturbance intrusive thoughts, hopelessness, emotional 
isolation, nightmares, and other symptoms, due to his Gulf 
War experiences.  The diagnosis was PTSD with secondary major 
depression.  

On a VA examination in November 2005, the veteran continued 
to display symptomatology of PTSD with secondary depressive 
and panic anxiety features.  A global assessment of 
functioning (GAF) of 45 was assigned to due serious level of 
impairment and presence of serious symptomatology.  

In March 2007, a VA examination disclosed severe symptoms of 
anxiety, including psychomotor agitation and reticent but 
pressured speech.  Sustained concentration was problematic.  
The Mississippi Scale score appeared valid, and suggested 
profound PTSD symptomatology.  The examiner reviewed the file 
and noted that given the longstanding pattern of occupational 
instability, as well as his ongoing difficulties, it was more 
likely than not that the veteran was not employable at this 
time.  Based on review of previous records, his narrative 
report, and by observation during the recurrent interview, 
the symptoms were profound.  He was experiencing the full 
range of PTSD symptoms, and his symptoms were severe.  The 
diagnosis was severe PTSD.  The GAF was 42 based on currents 
symptoms of PTSD, and his current function, and represented 
unemployability.  The examiner stated that the was not 
considered be able to maintain gainful employment at that 
time, and more likely than not, had been essentially 
unemployable since 1999, due to the severity of his symptoms.  

Although the veteran does not have gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name, he appears to be minimally 
functioning in terms of activities of daily living.  
Moreover, the criteria set forth in the rating formula for 
mental disorders do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

GAF scores of record have ranged from 40 to 45.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness. See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
DSM-IV, at 47.  A GAF score of 41 to 50 reflects serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  Id.  

The evidence as a whole, including the examination reports, 
reveals a very isolated, detached, avoidant individual, who 
has little contact with others.  He lacks motivation, and on 
several occasions, his symptoms have been noted to interfere 
with cognitive functions.  He has persistent feelings of 
hopelessness, and lack of interest in most things.  Two 
mental health care evaluators explicitly found that his 
symptoms were of such severity as to preclude employment, and 
severe symptoms were shown on other examinations.  Moreover, 
no report specifically states that he is employable, and all 
of them have involved personal interviews with the veteran.  
Neither the Board nor the veteran possesses the necessary 
medical expertise to challenge the results of this medical 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(a layman is not competent to offer a diagnosis or medical 
opinion); Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  

In view of these factors, the Board finds the evidence is 
approximately balanced as to whether or not the veteran meets 
the criteria for a 100 percent rating for PTSD.  Applying the 
benefit-of-the-doubt rule in his favor, the Board finds his 
PTSD is 100 percent disabling, and an increased initial 
rating for PTSD, to the 100 percent level, is granted.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The Board also finds that there have been no periods of time, 
since the effective date of service connection, during which 
a lower disability rating has been warranted; thus "staged 
ratings" are not applicable.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this regard, the GAF scores have ranged 
from 40 to 45, and the March 2007 VA examiner specifically 
stated that it was more likely than not that he had been 
essentially unemployable since 1999.  In reaching this 
determination, the Board has applied the "benefit-of-the-
doubt" rule.  See 38 U.S.C.A. § 5107(b).  

Service Connection for an Eye Condition

The veteran claims service connection for an eye condition.    
Service medical records show that the veteran had visual 
acuity of 20/200 in the right eye and 20/20 in the left eye 
on an examination for entrance into the reserves in November 
1988.  In December 1988, he was prescribed glasses.  On a 
demobilization examination in June 1991, corrective lenses 
for myopia were noted.  On a commissioning examination in 
September 1991, he said he had worn corrective lenses since 
1986.  The assessment was defective individual acuity, 
corrected to 20/20 in both eyes.  

On a January 2002 Social Work survey, the veteran said that 
he began experiencing burning in his eyes after a scud attack 
in Southwest Asia.  

In January 2002, a VA examination of the eyes was performed.  
The veteran complained of floaters and redness, but the only 
abnormality noted was a refractive error.  He had no redness 
on examination, and no cause for floaters.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may not be granted for refractive error of the 
eyes, as they are not diseases or injuries within the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  No other eye disorder 
has been diagnosed.  Service connection may be granted for a 
superimposed acquired eye disability related to service.  See 
VAOPGCPREC 82-90 and 67-90.  However, there is no medical 
evidence of any such superimposed disability.  A layman, such 
as the veteran, is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  A layman, however, is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

On a Social Work survey in January 2002, the veteran said 
that he began experiencing burning in his eyes after a scud 
attack in Southwest Asia.  However, no disability, diagnosed 
or undiagnosed, has been medically identified.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2007).  
Without medical evidence of the current existence of a 
disability, there may be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  Thus, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

A 100 percent initial rating for PTSD with secondary major 
depression is granted, effective May 12, 2000, subject to the 
applicable law governing the award of monetary benefits.

Service connection for an eye condition is denied.

REMAND

As noted above, the veteran had service in Southwest Asia 
from January to June 1991, and he claims service connection 
for chronic Epstein-Barr infection, chronic fatigue syndrome, 
joint and muscle pain, a skin condition, and irritable bowel 
syndrome based on that service, to include as an undiagnosed 
illness.  In addition, he claims service connection for a low 
back disability based on in-service injury.  He was afforded 
VA examinations in January 2002, September 2003, and October 
2005; however, these examinations are inadequate.  

The January 2002 examination found that the veteran did not 
have a chronic back disability, but medical records included 
in the SSA records added to the claims file in 2006 show that 
in August 2001, X-rays disclosed degenerative changes in the 
lumbar spine, diagnosed as osteoarthritis, and a magnetic 
resonance imaging (MRI) scan in December 2000 disclosed disc 
degeneration at the L5-S1 level with mild bulging.  
Osteoarthritis, in particular, is a chronic disease.  See 
38 C.F.R. § 3.309(a).  Thus, he must be afforded a VA 
examination which takes into consideration this evidence of a 
current disability.  With respect to service incurrence and 
nexus, the examination must take into consideration the 
entire recorded history, including the service medical 
records, which show that the veteran complained of recurrent 
back pain on demobilization in June 1991, and the history 
noted on the December 2000 evaluation, that the veteran had 
additional in-service injuries in 1989 and 1994, as well as 
post-service injuries in 1998, and twice in 1999.  Also 
relevant is the fact that there is no contemporaneous, 
objective evidence of a back condition until after all six of 
these reported incidents had occurred.  Service medical 
records have been obtained, and the veteran should be asked 
to provide records dated prior to, and pertaining to the 1998 
and 1999 injuries.  In addition, VA treatment records should 
be obtained.  

Second, the VA examination in January 2002 described two 
lesions on his right upper arm, without erythema, pustules, 
discharge, infection, or crusting.  Also, he had two small 
lesions on the top of his skull, one of which looked like a 
freckle, and the other did not have discharge or crustiness.  
The diagnosis was no evidence of any skin disabilities such 
as rashes.  However, this does not address the skin 
abnormalities shown on that occasion, or whether he has 
"signs or symptoms involving the skin" as part of an 
undiagnosed or medically unexplained chronic multisymptom 
illness.  38 C.F.R. § 3.317(b).  

As to his claims pertaining to chronic Epstein-Barr 
infection, chronic fatigue syndrome, joint and muscle pain, 
and irritable bowel syndrome, the VA examinations in 
September 2003 and October 2005 resulted in diagnoses of 
chronic fatigue syndrome, irritable bowel syndrome, and 
fibromyalgia.  However, these examinations (performed by the 
same examiner) were inadequate.  First, the diagnoses were 
based on the examiner's erroneous belief that if the veteran 
correctly answered a series of questions, the examiner "had 
no choice but make the diagnosis."  The examiner did not 
report objective findings, but, instead, explicitly based his 
diagnosis on the veteran's "correct" answers to the 
questions, and on the conclusion that "the veteran has been 
previously tested, including X-rays and lab work and all 
tests were negative." 

However, the pertinent regulation provides, among other 
requirements, that service connection may be granted for "a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability," and such disability, by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  "Objective 
indications of chronic disability'' include both ``signs,'' 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 3.317 
(2007).  

Additionally, in relying solely on the veteran's statement 
that any other causes of his symptoms had been ruled out, the 
examiner was accepting evidence from the veteran which is 
beyond his competence, as a layman, to provide.  See 
Robinette v. Brown, 8 Vet.App. 69 (1995) ("the connection 
between the layman's account, filtered as it was through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence"); see also LeShore v. Brown, 8 Vet.App. 
406, 409 (1995) (medical evidence which is simply information 
recorded by the examiner "unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence'").  For example, records 
received from SSA also indicate that the veteran had or has 
degenerative disc disease of the lumbar spine with 
radiculopathy, carpal tunnel syndrome, and a diagnosed 
shoulder condition, all of which are potentially relevant to 
whether he has chronic fatigue syndrome or fibromyalgia.  

Further, symptoms noted in the legal definition and/or rating 
criteria for chronic fatigue syndrome include cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), sleep disturbance, and neuropsychologic symptoms, 
which have been clinically attributed to the veteran's 
service connected PTSD and depression.  Indeed, as can be 
seen in the above decision, the Board has relied upon the 
medical records attributing such symptoms to PTSD and 
depression, and these records formed a significant part of 
basis of the 100 percent disability rating assigned for the 
mental condition.  Since these symptoms have been attributed 
to a known clinical diagnosis (for which he has been granted 
compensation), they may not also be attributed to chronic 
fatigue syndrome.  See 38 C.F.R. § 4.88a (2007).

Moreover, the diagnostic criteria for chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome contain 
overlapping symptoms; the examiner did not attempt to 
attribute any of these symptoms to a specific condition.  For 
instance, the rating schedule identifies the following 
potential symptoms for fibromyalgia:  widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  38 C.F.R. § 4.71a, Code 
5025 (2007).  These criteria overlap not only with those for 
both chronic fatigue syndrome and irritable bowel syndrome, 
but also for the service-connected psychiatric disability.  

Thus, there is great deal of medical judgment that must be 
exercised in determining whether there are "objective" 
signs or symptoms of the conditions, whether the symptoms are 
attributable to a known diagnosis, and in determining what 
particular condition, if any, is responsible for symptoms 
potentially applicable to more than one condition.  The 
exercise of competent medical judgment in matters requiring 
medical expertise is why the Board itself may not make a 
decision based on the checklist of symptoms.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  

Prior to the examinations, additional evidentiary development 
is indicated as well.  Specifically, the veteran's VA 
treatment records must be obtained.  In this regard, there is 
evidence that he had a Persian Gulf protocol examination in 
December 1993, but the actual examination findings are not on 
file.  In addition, in June 1999, he was prescribed a topical 
medication for a skin condition, but the findings are not of 
record.  The evidence of record shows that he was treated at 
the VA medical center (VAMC) in Madison, Wisconsin, in 1993, 
and in 1999 at the Cochran VAMC in St. Louis, Missouri.  All 
of the veteran's records from both of these facilities must 
be obtained.

D. Schueler, M.D., wrote, in May 2001, that he had treated 
the veteran since 1998 for various symptoms such as fatigue, 
headaches, myalgias, and arthralgias, which had not been 
diagnosed, as well as occasional mild skin rashes.  Dr. 
Schueler's actual treatment records should be obtained, to 
avoid duplication of tests that may have already ruled out a 
known condition.  In addition, the veteran should be asked to 
provide other medical evidence of work-ups for these 
symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA 
treatment records dated from July 1991 to 
the present from the Madison, Wisconsin, 
VAMC (to aid in this request, the evidence 
shows treatment there in 1993, including a 
Gulf War protocol examination in December 
1993, but he may have stopped receiving 
treatment at that facility by 1999); and 
all VA treatment records from the Cochran 
VAMC in St. Louis, Missouri (which had 
begun by 1999). 

2.  Ask the veteran to provide (or 
authorize the release of) the following 
medical records:
*  All records of treatment from Dr. 
Schueler for the conditions related in his 
May 2001 letter;
*  Any records of treatment for a back 
condition prior to the 1998 injury;
*  Records of the treatment following the 
back injuries in 1998 and 1999;
*  Records of any studies, such as 
colonoscopies, which have been conducted 
to rule out known causes of symptoms 
claimed as chronic fatigue syndrome, 
fibromyalgia, and/or irritable bowel 
syndrome, to avoid having to undergo such 
tests again.  

3.  Thereafter, schedule the veteran for 
the following examinations, by an examiner 
(or examiners) who has not previously 
examined him in connection with this 
appeal:

*  An examination to determine whether he 
has a current chronic low back or skin 
disorder which was of service onset.  (See 
discussion on page 12 above with respect 
to pertinent evidence of record at the 
time of this REMAND.)

*  An undiagnosed illness examination, to 
determine whether the veteran has chronic 
fatigue syndrome, fibromyalgia, and/or 
irritable bowel syndrome, and whether 
there are skin symptoms of an undiagnosed 
illness.  This examination must:
(a) rule out all other causes (including 
service-connected PTSD with major 
depression) of the symptoms, either based 
on medical evidence in the file, or on 
independent tests; 
(b) contain objective findings of, or 
tending to support the existence of, 
claimed symptoms (or absence thereof);
(c) identify the specific symptoms 
associated with any such unexplained 
multi-symptoms illness, particularly if 
more than one condition is present;
(d) determine whether, if an undiagnosed 
illness if found, it began in service, or, 
if not, whether it is compensable in 
degree.

The claims file, and a copy of this 
REMAND, must be provided to the 
examiner(s) for review in conjunction with 
the examinations.  It is essential that 
the examiner provides a complete rationale 
for any opinion provided.  It would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

6.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the remaining claims.  
If any decision remains adverse to the 
veteran, a SSOC should be issued to the 
veteran and his representative, which 
addresses all relevant matters, and 
provides the law and regulations 
pertaining to any matter not previously 
addressed in a SOC or SSOC.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the veteran that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. The 
veteran's cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


